Title: From James Madison to Thomas Jefferson, 7 August 1804
From: Madison, James
To: Jefferson, Thomas



Dear SirTuesday morning Aug. 7. 1804
I know not what to make of the inclosed letter. The purport of it clashes with every calculation founded in probability; and yet it is impossible to disregard altogether the reliance which Col. Monroe seems to place on what he writes. We shall be better able to judge on seeing the details and the authority for them which he promises.
5 inches of rain have fallen since sunday morning. Two of the showers, one of them yesterday abt. 2 OC. have been very injurious to the soil in our Corn fields. The rain however had become essential to them. We are now promised good crops in all high situations. The crops of wheat in good land of a dry soil, & Southern exposure, will turn out at least half—and the quality pretty good. Yrs. always with respectful attachment
James Madison
